Title: To James Madison from Josef Yznardy, 9 May 1806 (Abstract)
From: Yznardy, Josef
To: Madison, James


                    § From Josef Yznardy. 9 May 1806, Cádiz. “I had the honor of addressing you on the 23d. ultimo [not found]. I now take the liberty of inclosing you Copies of Letters [not found] written in consequence of Capt. Campbell having appointed R. W. Meade as Naval Agent at this Port.
                    “Conscious as I am that I have upon every occation served the United States of America, and every Citizen to the utmost of my power, I cannot submit to said nomination till I receive your orders and instructions concerning the same, which I hope you will favor me with for my government. It is reported that all the U. S. Vessels actualy in the Mediterranean are to be at Gibraltar towards the end of this month.”
                